209 F.2d 511
UNITED STATES of America, Appellant,v.AMERICAN LEGION HAROLDDOUGLAS MALONEY POST NO. 252, Inc., Claimant of 1-5cents MillsBlue Bell Slot Machine Gambling Device, Serial No.597119, etc.UNITED STATES of America, Appellant,v.AMERICAN LEGION POST No. 251, Claimant of 1-Mills (10cents) SlotMachine Gambling Device, Serial No. 590905 etc.(Joe McGeady, Commander).UNITED STATES of America, Appellantv.ASA WARREN CANDLER POST No. 65 AMERICAN LEGION, Inc.,Claimant of Seven Slot Machines and GamblingDevices, viz: 1-25cents Jennings Sun Chief,Serial No. 185071, etc.UNITED STATES of America, Appellant,v.CEDAR CLUB, Inc., Claimant of 1-50cents Mills Jewell Bell SlotMachine Gambling Device, Serial No. 388350, Appellee.
Nos. 14507-14510.
United States Court of AppealsFifth Circuit.
Jan. 15, 1954.

J. Ellis Mundy, U.S. Atty., Atlanta, Ga., Lamar N. Smith, Asst. Atty. Gen., for appellant.
Carter Goode, Ellis M. Creel, Atlanta, Ga., for appellee American Legion Harold Douglas Maloney Post No. 252.
William H. Whaley, Atlanta, Ga., for appellee American Legion Post No. 251.
Roscoe Pickett, Jr., W. Paul Carpenter, Roland Neeson, Atlanta, Ga., for appellee Asa Warren Candler Post No. 65 etc.
Marvin G. Russell, Atlanta, Ga., for appellee Cedar Club, Inc., etc.
Before HUTCHESON, Chief Judge, and RUSSELL and RIVES, Circuit Judges.
PER CURIAM.


1
Upon the authority of United States v. Five Gambling Devices, Labeled in Part 'Mills,' and Bearing Serial Numbers 593-221 etc.  (United States v. Denmark; and United States v. Braun), 74 S.Ct. 190, the judgments in the above styled and numbered cases are affirmed.